Citation Nr: 0710562	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for spondylosis, 
claimed as a low back disorder. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for spondylolisthesis, 
claimed as a low back disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-operative 
right foot and right ankle condition with degenerative joint 
disease of the right ankle. 

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral tinea 
pedis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to June 
1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

During the pendency of the appeal, the RO found that new and 
material evidence had been submitted to reopen the claims for 
service connection for bilateral tinea pedis and 
hypertension, and denied the claims on their merits after de 
novo review.  The Board notes that irrespective of the RO 
determination reopening these claims, it will adjudicate the 
initial issues of new and material evidence in the first 
instance, because these initial issues determine the Board's 
jurisdiction to reach the underlying claims and to adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  

In the instant decision, the Board will reopen the veteran's 
claim for service connection for bilateral tinea pedis and 
address it de novo.  As the Board's ultimate decision is 
favorable, the Board's adjudication of the underlying service 
connection claim does not prejudice the veteran. 

The issues of service connection for a left knee disorder; 
service connection for a left ankle disorder; and whether new 
and material evidence has been received to reopen claims for 
service connection for spondylosis, claimed as a low back 
disorder; spondylolisthesis, claimed as a low back disorder; 
and post-operative right foot and right ankle condition with 
degenerative joint disease of the right ankle, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A December 1994 rating decision denied service connection 
for tinea pedis and hypertension.  

2.  Evidence added to the record since the December 1994 
rating decision does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for hypertension, and does not raise a reasonable 
possibility of substantiating that claim.

3.  Evidence added to the record since the December 1994 
rating decision does relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for bilateral tinea pedis, and does raise a 
reasonable possibility of substantiating that claim.

4.  The competent medical evidence, overall, demonstrates 
that the veteran's bilateral tinea pedis was incurred during 
active duty.  
CONCLUSIONS OF LAW

1.  The evidence received subsequent to the December 1994 
rating decision denying service connection for hypertension 
is not new and material, and the requirements to reopen a 
claim of entitlement to service connection for hypertension 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 
(West 2002); 38 C.F.R.  § 3.156(a) (2006).

2.  The evidence received subsequent to the December 1994 
rating decision denying service connection for tinea pedis is 
new and material, and the requirements to reopen a claim of 
entitlement to service connection for bilateral tinea pedis 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 
2002); 38 C.F.R.  § 3.156(a) (2006).

3.  Service connection for bilateral tinea pedis is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A December 1994 rating decision denied service connection for 
tinea pedis because there was no medical opinion linking the 
veteran's post-service tinea pedis to his in-service episode 
of tinea pedis, or showing continuous treatment of tinea 
pedis since service.  The rating decision also denied service 
connection for hypertension because consistent hypertension 
was not shown during service or to a compensable degree 
within one year of separation from service.  

Evidence of record at the time of the December 1994 rating 
decision included service medical records, and December VA 
examination reports diagnosing mild hypertension and tinea 
pedis.   

The December 1994 rating decision denying service connection 
for tinea pedis and hypertension is final and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105 
(West 2002).  In order to reopen either claim, the appellant 
must present or secure new and material evidence with respect 
to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the standard for new and material 
evidence was amended, effective to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since the veteran's application to reopen the 
claims were received after that date, the amendment is 
applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Since the December 1994 rating decision, the veteran has 
submitted additional written contentions, private medical 
records, and VA examination reports.  He also testified 
during a hearing before the undersigned Veterans Law Judge in 
August 2006.  

Turning to the veteran's hypertension, the newly submitted 
medical evidence does not demonstrate that the veteran had 
hypertension during service or to a compensable degree within 
one year from separation.  Nor does it relate the December 
1993 VA diagnosis of hypertension to the veteran's service.  
Thus, the medical evidence received since the December 1994 
rating decision is not material within the meaning of 38 
C.F.R. § 3.156.  

The veteran's contentions linking his post-service 
hypertension to his service are essentially the same as those 
previously made to VA.  Thus, this evidence is not new.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. 
West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged PTSD 
stressor was cumulative).

The veteran's contentions also fail to constitute competent 
medical evidence.  The veteran himself is not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  Simply 
stated, no medical evidence links the veteran's current 
disorder with service. 

Turning to the veteran's application to reopen his claim for 
service connection for bilateral tinea pedis, the report of a 
September 2005 VA examination report provides the impression 
of athlete's foot controlled on Lamisil cream.  The examiner 
stated that it was at least as likely as not that the veteran 
suffers from tinea pedis, which was related to the veteran's 
condition treated in service.  The examiner provided that he 
had reviewed the veteran's claims file.  

The September 2005 VA examination report is neither 
cumulative nor redundant of the evidence of record in 
December 1994.  It relates to an unestablished fact necessary 
to substantiate the veteran's claim (the relationship between 
his in-service episode of tinea pedis and his post-service 
tinea pedis) and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  Thus, 
the veteran's claim for service connection for bilateral 
tinea pedis is reopened.

Having reopened this claim, the Board will address it on a de 
novo basis.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Board finds that the evidence supports service connection 
for bilateral tinea pedis.  The veteran's service medical 
records show treatment for tinea pedis in December 1974.  The 
report of a September 2005 VA examination report notes that 
the veteran did not have evidence of athlete's foot on 
current examination.  Nevertheless, the report sets forth the 
impression of athlete's foot controlled on Lamisil cream.  
The examiner stated that it was at least as likely as not 
that the veteran suffers from tinea pedis, which was related 
to the veteran's condition treated in service.  The 
examiner's accurate recitation of the veteran's service 
medical history, along with the fact he reviewed the 
veteran's claims file, renders his opinion particularly 
credible.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The nature and extent of this disorder is not at issue before 
the Board at this time. 

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist with respect to the issue of 
entitlement to service connection for bilateral tinea pedis.  
In the event any noncompliance is found, the Board observes 
that, given the completely favorable disposition of this 
issue, it does not result in any prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With respect to the veteran's hypertension, the RO sent 
correspondence in September 2004; a letter decision dated in 
December 2004; a statement of the case dated in July 2005, 
and a supplemental statement of the case dated in February 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the application 
to reopen, the evidence considered, the pertinent laws and 
regulations applicable to the application to reopen, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Correspondence to the veteran dated in March 2006 provided 
the required notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant this claim.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  The Board 
finds that extensive notice in this decision meets the 
requirements of the Court in Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  A 
March 2006 favorable determination by the Social Security 
Administration (SSA), along with the veteran's August 2006 
hearing testimony, makes it clear that hypertension was not a 
factor in the SSA award.  Therefore, any outstanding medical 
records used by SSA in its decision would not be relevant to 
the veteran's hypertension.  The Board also finds that VA 
need not provide an examination for the veteran's 
hypertension claim, as it is not reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(ii).  In light of the foregoing, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      




ORDER

New and material evidence not having been received to reopen 
a claim for service connection for hypertension, the 
veteran's application to reopen the claim is denied.

New and material evidence having been received to reopen a 
claim for service connection for bilateral tinea pedis, the 
veteran's application to reopen the claim is granted.

Service connection for bilateral tinea pedis is granted.  


REMAND

During an August 2006 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he had recently been 
awarded SSA benefits.  He submitted a copy of a March 2006 
favorable SSA determination that identified medically 
determinable "severe" impairments consisting of 
degenerative disc disease of the lumbar spine, post-traumatic 
osteoarthritis of the knees and ankles, and left shoulder 
pain.  

The SSA decision refers to a number of attached medical 
records that the veteran did not submit.  The Board finds 
that these medical records are necessary for the proper 
adjudication of the issues of service connection for a left 
knee disorder; service connection for a left ankle disorder; 
and whether new and material evidence has been received to 
reopen claims for service connection for spondylosis, claimed 
as a low back disorder; spondylolisthesis, claimed as a low 
back disorder; and post-operative right foot and right ankle 
condition with degenerative joint disease of the right ankle.  

Moreover, statutes and regulations require that VA assist a 
claimant in obtaining medical records, even when the claimant 
is attempting to reopen a final denial.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2006).  

In light of the foregoing, additional evidentiary development 
is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of 
all determinations either granting, 
denying or confirming an SSA award, as 
well as, most importantly, all medical 
and employment records relied upon in 
making the determinations.  

2.  Then, readjudicate the issues of 
service connection for a left knee 
disorder; service connection for a left 
ankle disorder; and whether new and 
material evidence has been received to 
reopen claims for service connection 
for spondylosis, claimed as a low back 
disorder; spondylolisthesis, claimed as 
a low back disorder; and post-operative 
right foot and right ankle condition 
with degenerative joint disease of the 
right ankle.  

If, based on the new evidence, in the 
RO's judgment, an additional 
examination is needed to determine the 
etiology of the disorders at issue, it 
should be undertaken.  The RO should 
take into consideration the September 
2005 examination and the Court's 
decision in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).   

If any part of this decision is adverse 
to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


